—Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 10, 1976, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. By order dated March 28, 1977, this court reversed the judgment, on the law, granted defendant’s motion to suppress evidence and dismissed the indictment (People v Correa, 56 AD2d 934). On May 31, 1979 the Court of Appeals reversed the order of this court and remitted the case to this court for review of the facts (47 NY2d 807). Judgment affirmed. No opinion. This case is remitted to the Supreme Court, Kings County, for further proceedings so that execution of the judgment may be commenced or resumed. Hopkins, J. P., Damiani, Gulotta and Cohalan, JJ., concur.